DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of I in the reply filed on 10/26/2022 is acknowledged.  The traversal is on the grounds that both Group I (Claims 1-11) and Group II (Claims 12-18) are both drawn to an activity board and propulsion device.  This is not found persuasive because Group II is drawn to a process for the practice of Group I. The process, Group II (propelling an activity board), can be practiced by another materially different apparatus e.g., ski poles, stand-up paddle board paddle, while the apparatus as claimed, Group I (a propulsion device coupled to an activity board) can be used to practice another materially different process e.g., slowing a downhill descent or preventing wave action from uncontrolled board movement.
The requirement is still deemed proper and is therefore made FINAL.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: 
Paragraph 0009, Line 4 wording. Replacing “they rotatable” with “they are rotatable” is suggested.
Paragraph 0009, Line 10 wording. Replacing “arrives a location” with “arrives at a location” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grasegger (DE 102017102275 B3). Regarding Claim 1, Grasegger teaches each of the six elements of the claim, hereinafter (1a), (1b), (1c), (1d), (1e), and (1f) respectively. Grasegger teaches
(1a), a propulsion device comprising: a driver transitionable between a first position and a second position (Figs. 3a and 3b, below; Grasegger “Description” Paragraph 20: “In this way, it is possible to optionally take the ski according to the invention in a sliding operation in which it is very similar to a normal ski, or to use the ski in a driving operation in which the drive means provides a driving force to assist the winter sportsman and to relieve.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Grasegger
	(1b), a motor operatively connected to the driver (Grasegger “Description” Paragraph 19: “According to a preferred embodiment of a ski according to the invention, the drive means, in particular a drive brush or a drive bead, as described above, is operated by a wheel hub motor…”).
	(1c), a power source operatively connected to the motor (Grasegger “Description” Paragraph 16: “According to a preferred embodiment of the invention, the battery, which may also be referred to as an accumulator, which is provided for providing the drive energy for the drive means, in the direction of travel, preferably directly, be arranged in front of the drive means.”).
	(1d), that the driver, when in the first position, is above a plane of an activity board (Fig. 3a, above; “Description” Paragraph 20: “the drive means is positionable in a sliding position in which the drive engagement between the drive means and the snow ground is released.”).
	(1e), that the driver, when in the second position, is below the plane of the activity board (Grasegger Fig. 3b, above; Grasegger “Description” Paragraph 20: “According to a ski according to the invention, the drive means for the drive engagement with the snow ground can be positioned in a driving position.”).
	(1f), a mount applies a force to the driver (Grasegger Fig. 2, below; Grasegger “Description” Paragraph 20: “The switch between sliding position and driving position, for example, can be made manually, for example by a lever”; Paragraph 39: “an eccentric bearing about the eccentric bearing axis is provided to the drive brush, 3 to pivot between the sliding position and the driving position…on the ski body are each a bearing flange to the right and left of the drive means 24 provided…The storage holder 22 can by an actuator 25 be pivoted between the sliding position and the driving position.”; Paragraph 40: “the connection of the sliding cover 23 to the bearing bracket 22 can simultaneously be moved between a sliding position and a driving position.”).
	Regarding Claim 3, Grasegger teaches that the motor is located within the driver (Grasegger “Description” Paragraph 19: “According to a preferred embodiment of a ski according to the invention, the drive means, in particular a drive brush or a drive bead, as described above, is operated by a wheel hub motor, which is disposed within the drive means, preferably within the drive brush or within a drive pinion of the drive train. In this way, a particularly small space is guaranteed.”).
	Regarding Claim 4, Grasegger teaches that the driver is a paddle wheel (Grasegger “Description” Paragraph 17: “Preferably, the drive means is designed as a drive brush. A drive brush may be realized in the form of a gear wheel or preferably a paddle wheel”).
Claims 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grasegger (DE 102017102275 B3). Regarding Claim 1, Grasegger teaches each of the eight elements of the claim, hereinafter (5a), (5b), (5c), (5d), (5e), (5f), (5g), and (5h) respectively. Grasegger teaches
(5a), an activity board comprising: a mount coupled to the activity board (Grasegger Figs. 3a and 3b, above.).
(5b), a driver connected to the mount (Grasegger Figs. 2, 3a, and 3b, above).
(5c), the driver driven by a motor. See rejection for (1b), above.
(5d), a power source operatively connected to the motor. See rejection for (1c), above.
(5e), that the activity board comprises a top surface and a bottom surface configured to traverse a terrestrial surface (Grasegger Figs. 1a and 1d, below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Grasegger

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Grasegger
	(5f), that the driver is transitionable between a first position and a second position. See rejection for (1a), above.
	(5g), that the driver, when in the first position, is located above the bottom surface. See rejection for (1d), above.
	(5h), that the driver, when in the second position, is located below the bottom surface. See rejection for (1e), above.
Regarding Claim 6, Grasegger teaches that the motor is located within the driver. See rejection for Claim 3, above.
	Regarding Claim 7, Grasegger teaches that the driver is a paddle wheel. See rejection for Claim 4, above.
	Regarding Claim 9, Grasegger teaches a toe end opposite a heel end, the toe end separated from the heel end by a length of the activity board (Grasegger Fig. 1a Reference Characters 18 and 19, above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grasegger (DE 102017102275 B3) in view of Wiberg (WO 2007123469 A1). Regarding Claim 2, Grasegger teaches a propulsion device with a mount but does not teach a spring. Wiberg teaches an arm connecting the driver to the mount, wherein the mount comprises a spring that applies the force to the arm, said force sufficient to cause the driver to engage a surface below the plane of the activity board (Wiberg Figs. 1 and 4, below; Wiberg "Description" Paragraph 10: “A pendulum arm having a propelling means, preferably a wheel with a coarse- patterned and maybe studded rubber wheel is arranged at the rear end and with the propelling means and the pendulum arm free to perform a swinging movement also to positions below the lower side of the board.”; Claim 1: “furthermore a drive wheel on said intermediate shaft and a chain or a belt propelling said propelling means (8), and spring means (9) attached at the board and exerting a pressure of the pendulum arm (7) and the propelling means (8) towards the ground.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Wiberg

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Wiberg
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion device of Grasegger to provide an arm and spring as taught by Wiberg. Doing so would “…execute a pressure towards the ground of the pendulum arm and propelling means to increase the possibility of an efficient power transfer between the propelling means and the ground” as recognized by Wiberg (Paragraph 10).
Regarding Claim 8, Grasegger teaches an activity board with a mount but does not teach an arm or a spring. Wiberg teaches an arm connecting the driver to the mount; and a spring that applies the force to the arm. See rejection for Claim 2, above.
Regarding Claim 11, Grasegger teaches an activity board with a motor between the toe end and the heel end but does not teach driver location. Wiberg teaches that the motor is located between the toe end and the heel end; and the driver is located beyond the heel end in a direction opposite the toe end (Wiberg Fig. 1, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the activity board with a toe and heel of Grasegger to provide a motor and driver location as taught by Wiberg. Doing so would enable the rider/board system to “…exert pressure of the propelling means towards the ground.” as recognized by Wiberg (“Description” Paragraph 12).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grasegger (DE 102017102275 B3) in view of Inge (US 20080150254 A1). Regarding Claim 10, Grasegger teaches an activity board but does not teach a stiffening member. Inge teaches a stiffening member traversing from a location proximate the heel end and extends toward the toe end (Inge Fig. 1, below; Inge Paragraph 0005: “Snowboards have three distinct sections, the main body, the front tip or nose, and the rear tail.”; Paragraph 0014: “In FIG. 1, the body of the snowboard is shown. The body comprises tip 3, tail 4, core 5, at least two stiffening members 6, with an equal number of channel corresponding to stiffening members 6, and perimeter edge 8.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Inge
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618